Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 19-cv-2674-WJM-STV

  J.G., A MINOR, through her father and Conservator, MARK GRIMES,

        Plaintiff,

  v.

  KIM BIMESTEFER, in her official capacity as Executive Director of the Colorado
  Department of Health Care Policy and Financing; and
  CHRISTINE NIERENZ, in her official capacity as Administrative Law Judge II for the
  Colorado Office of Appeals of the Colorado Department of Health Care Policy and
  Financing,

        Defendants.


          ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
               AND MOTION FOR LEAVE TO AMEND COMPLAINT


        This matter is before the Court on Plaintiff J.G.’s Motion for Reconsideration

  (ECF No. 54) and Motion for Leave to File Second Amended Complaint (“Motion to

  Amend”) (ECF No. 56). For the following reasons, both Motions are denied.

                        I. BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff is a minor child bringing the present action through her father and

  conservator, Mark Grimes. (ECF No. 30 ¶ 3.) In 2007, when she was an infant, Plaintiff

  suffered an adverse reaction to a vaccination, which left her with severe cognitive and

  developmental disabilities. (Id. ¶¶ 16–17.) In 2009, Plaintiff began receiving long-term

  care services through Colorado’s Children’s Extensive Services program (“HCBS-

  CES”), a state program authorized under Medicaid. (ECF No. 30 ¶¶ 20–21.)
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 2 of 7




         In January 2011, Plaintiff was awarded a settlement pursuant to the Childhood

  Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-15, et seq. (“Vaccine Act”). (Id. ¶ 27.)

  In 2017, the Colorado Department of Health Care Policy and Financing (“Department”)

  notified Plaintiff that she was no longer eligible for her HCBS-CES benefits, as the

  Vaccine Act settlement placed her over the allowable income limit. (Id. ¶ 37; ECF No.

  30-3 at 1–2.) Plaintiff challenged the decision in the State Office of Administrative

  Courts, and the administrative law judge determined that Plaintiff remained eligible for

  benefits (“Initial Decision”). (Id. ¶ 38.) The Department’s Office of Appeals overturned

  the Initial Decision, concluding that Plaintiff was ineligible for benefits (“Final Agency

  Decision”). (Id. ¶ 39.)

         Plaintiff initiated this action challenging the denial of her Medicaid benefits.

  Plaintiff filed her initial Complaint against Kim Bimestefer in her official capacity as

  Executive Director of the Department and Christine Nierenz in her official capacity as

  Administrative Law Judge II of the Department, on September 18, 2019. (ECF No. 1.)

  She filed her First Amended Complaint on March 20, 2020, bringing four claims

  pursuant to 42 U.S.C. § 1983, and one claim under state law. (ECF No. 30.)

  Defendants filed their Motion to Dismiss the First Amended Complaint on April 22, 2020.

  (ECF No. 36.)

         On December 4, 2020, the Court issued its Order Granting Defendants’ Motion to

  Dismiss (“Order”). (ECF No. 51.) The Court found that the administrative proceedings

  were entitled to preclusive effect because Plaintiff had a full and fair opportunity to

  litigate her current claims at the administrative level. (Id. at 8–12.) Further, the doctrine

  of claim preclusion barred Plaintiff’s federal claims because she challenged the



                                                2
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 3 of 7




  administrative law judges’ interpretation and application of federal law and Department

  regulations, rather than asserting a facial challenge to the Departments regulations or

  policies. (Id. at 8–12.) The Court therefore dismissed her federal claims with

  prejudice. 1 (Id. at 13.)

         Plaintiff filed her Motion for Reconsideration and Motion to Amend on January 4,

  2021. (ECF Nos. 54 & 56.) The Motions are fully briefed. (ECF Nos. 57, 58, 61, & 62.)

                                         II. LEGAL STANDARD

         District courts have broad discretion to reconsider interlocutory rulings before the

  entry of judgment. Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011).

  Grounds for such reconsideration include “(1) an intervening change in the controlling

  law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

  prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

  Cir. 2000).

         “Notwithstanding the district court’s broad discretion to alter its interlocutory

  orders, the motion to reconsider ‘is not at the disposal of parties who want to rehash old

  arguments.’” Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d

  1250, 1256 (D. Colo. 2000) (quoting Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill.

  1995)). “Rather, as a practical matter, to succeed in a motion to reconsider, a party

  must set forth facts or law of a strongly convincing nature to induce the court to reverse

  its prior decision.” Id. Even under this lower standard, “[a] motion to reconsider should

  be denied unless it clearly demonstrates manifest error of law or fact or presents newly

  discovered evidence.” Id.


  1
    Plaintiff conceded that her state law claim was not viable, and the Court therefore dismissed
  that claim without prejudice. (ECF No. 51 at 5.)

                                                  3
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 4 of 7




                                              III. ANALYSIS

  A.     Motion for Reconsideration

         Plaintiff asserts that the Court should grant her Motion for Reconsideration

  because the Court’s Order was clearly erroneous and resulted in manifest injustice.

  (ECF No. 61 at 3–4.) She argues that the doctrine of claim preclusion does not bar her

  claims and therefore the Court should “enter an order reversing the Order Granting

  Defendants’ Motion to Dismiss” and permit her to file a Second Amended Complaint.

  (ECF No. 54 at 2.)

         First, Plaintiff argues that the administrative proceedings are not entitled to

  preclusive effect because she lacked a full and fair opportunity to present her

  arguments at the administrative level. (Id. at 4–6.) Specifically, she contends that the

  Department regulations prohibited the Office of Appeals from considering the

  constitutionality or legality of the regulations. (Id. at 4–5.)

         In its Order, the Court rejected this argument, finding that “[n]ot only did [Plaintiff]

  have the opportunity, but several of her present arguments persuaded the ALJ to rule in

  her favor in the initial agency proceeding.” (ECF No. 51 at 6.) Plaintiff’s ability to

  adequately litigate the relevant issues in the administrative proceedings is underscored

  by the way she repeatedly states in her Amended Complaint that the ALJ made the

  correct decision and urges the Court to hold the same. (ECF No. 30 ¶¶ 55, 67, 95.)

  The Court finds no reason to deviate from its prior conclusion that Plaintiff had the

  opportunity to litigate the issues of federal law at the administrative level.

         Second, Plaintiff argues that her claims are not identical to those in the




                                                 4
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 5 of 7




  administrative proceedings for claim preclusion purposes. 2 (ECF No. 54 at 3.)

         Relying on Kadingo v. Johnson, 304 F. Supp. 3d 1003 (D. Colo. 2017), the Court

  concluded that Plaintiff’s claims in this action are barred by claim preclusion. (ECF No.

  51 at 9–12.) The Kadingo court dismissed the plaintiff’s claims as barred by claim

  preclusion to the extent that they challenged the interpretation or application of valid

  laws and regulations, and only allowed the claims to proceed to the extent that they

  asserted facial challenges to laws and regulations. See Kadingo, 304 F. Supp. 3d at

  1026–27.

          Notably, Plaintiff does not assert that the Court’s application of Kadingo was

  incorrect. Rather, she states that the instant action “is identical to Kadingo.” (ECF No.

  54 at 4.) She posits that she intended to assert facial challenges to three Department

  regulations as violating her federally protected rights. (Id. at 6.) Plaintiff did not assert

  such challenges in her Amended Complaint, however. (See generally ECF No. 30.)

  She focused her claims on the proposition that the Office of Appeals incorrectly applied

  or interpreted otherwise valid laws and regulations. (ECF No. 30 ¶¶ 42–83, 92–98.)

  Tellingly, Plaintiff does not cite any specific paragraphs from her Amended Complaint

  where she asserted a facial challenge to Department regulations or policies, nor did the

  Court discern any in its review of the Amended Complaint.

         As the Court noted in its Order, claim preclusion bars claims based on the

  argument that a state agency improperly applied or interpreted valid laws and



  2
   Under Colorado law, claim preclusion applies where: “(1) the judgment in the prior proceeding
  was final; (2) the prior and current proceedings involved identical subject matter; (3) the prior
  and current proceedings involved identical claims for relief; and (4) the parties to the
  proceedings were identical or in privity with one another.” Gale v. City & Cnty. of Denver, —
  P.3d —, 2020 WL 989623, at *3 (Colo. Mar. 2, 2020).

                                                  5
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 6 of 7




  regulations. (ECF No. 51 at 8–12; see also Kadingo, 304 F. Supp. 3d at 1026–27.) If

  Plaintiff had genuinely intended to assert facial challenges to Department regulations in

  her Amended Complaint, she did not make that clear, which she appears to concede by

  proposing amendment to articulate her challenges to the regulations. (See ECF No. 54

  at 10.) Significantly, Plaintiff also failed to raise this argument in her Response to

  Defendant’s Motion to Dismiss. (See generally ECF No. 40.) Instead, she raises this

  theory for the first time in this post-judgment motion.

         A motion for reconsideration is not the proper vehicle to raise arguments that a

  party had the opportunity to raise in earlier briefing. See Cheavens v. Pub. Serv. Corp.

  of Colorado, 2016 WL 8469747, at *3 (D. Colo. Oct. 4, 2016) (“Motions under Rule

  59(e) are not appropriate to . . . advance arguments that could have been raised in prior

  briefing.” (internal quotation marks omitted)). Plaintiff has failed to demonstrate an

  intervening change in the controlling law, the availability of new evidence, or the need to

  correct clear error or prevent manifest injustice. Instead, Plaintiff merely raises

  arguments that could have been—or in fact were—raised in prior briefing and rejected

  by the Court. (See generally ECF No. 51.) As Plaintiff has not demonstrated that the

  Court’s prior Order was clearly erroneous, she has failed to meet her burden under Rule

  59(e). See Servants of the Paraclete, 204 F.3d at 1012. Accordingly, Plaintiff’s claims

  remain barred by claim preclusion, and the Motion for Reconsideration must be denied. 3




  3
    The Court also acknowledges Plaintiff’s suggestion that the Court improperly imposed a
  requirement to seek judicial review of the Final Agency Decision in order to exhaust
  administrative remedies. (ECF No. 54 at 7–8.) As stated in the Court’s Order, Plaintiff was not
  required to seek judicial review; the fact that she did not is only relevant because it renders the
  Final Agency Decision a final judgment for preclusion purposes. (ECF No. 51 at 7.)

                                                   6
Case 1:19-cv-02674-WJM-STV Document 63 Filed 04/30/21 USDC Colorado Page 7 of 7




  B.     Motion to Amend

         As to Plaintiff’s Motion to Amend, the Tenth Circuit “has repeatedly and

  unequivocally held that, ‘[o]nce judgment is entered, the filing of an amended complaint

  is not permissible until judgment is set aside or vacated pursuant to Fed. R. Civ. P.

  59(e) or 60(b).’” The Tool Box, Inc. v. Ogden City Corp., 419 F.3d 1084, 1087 (10th Cir.

  2005) (quoting Seymour v. Thornton, 79 F.3d 980, 987 (10th Cir. 1996)). As the Court

  has not set aside or vacated the judgment, Plaintiff may not amend her Complaint. See

  Nero v. Am. Family Mut. Ins. Co., 2013 WL 5323147, at *9 (D. Colo. Sept. 23, 2013)

  (declining to consider sufficiency of proposed amended complaint because plaintiff was

  not entitled to relief under Rule 59(e) or 60(b)). Plaintiff’s Motion to Amend is therefore

  denied.

                                          IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     Plaintiff’s Motion for Reconsideration (ECF No. 54) is DENIED; and

  2.     Plaintiff’s Motion to Amend (ECF No. 56) is DENIED.


         Dated this 30th day of April, 2021.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                               7
